Stephens, J.
1. Although an employee may receive an injury while engaged in the performance of the duties of his- employment, the injury, under the expressed terms of section 2 (d) of the workmen’s compensation act as amended (Ga. L. 1920 p. 167 and Ga. L. 1922 p. 185), is not compensable where it was “caused by the wilful act of [a] third person directed against the employee for reasons personal to such employee.”
2. Where an employee whose duty it is to drive a truck has been called aside by his employer, and, while engaged with the latter in conversation, becomes involved in a personal quarrel with a coemployee over a matter entirely disassociated with the employment of either of tlie employees, the same being a quarrel between their respective wives, and the coemployee goes away and comes back with a gun, with which he shoots the employee with whom he has been quarreling, and thereby injures him, and where no motive for the shooting appears other than the animosity engendered by the quarrel between the two employees, the injury thus sustained is caused by the “wilful act” of the person doing the shooting, “directed against the [other] employee for reasons personal to such employee,” and is not compensable.
3. The industrial commission therefore properly denied compensation, and the superior court did not err in affirming that judgment.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.